Case 1:18-cv-24323-JEM Document 24 Entered on FLSD Docket 09/02/2020 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-24323-CV-MARTINEZ

  EMILIO PINERO

            Plaintiff,

  v.

  FACCI OF MERRICK PARK, INC.,

        Defendants.
  ___________________________________/

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

            THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge for appropriate disposition (DE 18). Magistrate Judge Otazo-Reyes filed a Report
  and Recommendation (“R&R”) recommending that Plaintiff’s Motion for Fees and Costs be
  granted in part and Plaintiff be awarded the sum of $10,920.00 as fees and costs in this action,

  consisting of $9,500.00 in attorney’s fees, $470.00 in costs, and $950.00 in expert fees. (DE 23).
  Neither party filed objections. The Court having reviewed the R&R and record in this case de
  novo, it is hereby

            ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report
  and Recommendation (DE 23) is AFFIRMED and ADOPTED. Plaintiff’s Motion for Fees and
  Costs (DE 17) is GRANTED IN PART. Plaintiff is awarded $10,920.00 as fees and costs in this

  action.
            DONE AND ORDERED in Chambers at Miami, Florida, this 1st day of September, 2020.



                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
